
	

114 S1917 IS: To prohibit the provision of Federal funds to an entity that receives compensation for facilitating the donation of fetal tissue derived from an abortion.
U.S. Senate
2015-08-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1917
		IN THE SENATE OF THE UNITED STATES
		
			August 3, 2015
			Ms. Collins (for herself, Mr. Kirk, and Ms. Murkowski) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and Pensions
		
		A BILL
		To prohibit the provision of Federal funds to an entity that receives compensation for facilitating
			 the donation of fetal tissue derived from an abortion.
	
	
		1.Limitation on funding
 (a)In generalNotwithstanding any other provision of law, no Federal funds shall be made available to any affiliate, subsidiary, successor, or clinic of the Planned Parenthood Federation of America, Inc., if that affiliate, subsidiary, successor, or clinic receives compensation for facilitating the donation of fetal tissue products derived from an abortion.
 (b)Rule of constructionNothing in this Act shall be construed to— (1)affect any limitation contained in an appropriations Act relating to abortion; or
 (2)reduce overall Federal funding available in support of women’s health. (c)Investigation and reportNot later than 90 days after the date of enactment of this Act, the Attorney General shall conduct an investigation, and submit to Congress a report on the findings of such investigation, concerning whether or not the Planned Parenthood Federation of America, Inc., or any of its affiliates, subsidiaries, successors, or clinics has engaged in any illegal activity pertaining to fetal tissue products.
			
